DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9, and 17 recite the limitation of, “a projection of the clamping slot of each ceramic plate and a projection of the boss of each ceramic plate along the thickness direction of the ceramic structure locate on the substrate of the lower electrode, and the projection of the clamping slot of each ceramic plate and the projection of the boss of the each ceramic plate along a direction perpendicular to the thickness direction of the ceramic structure locate out of the substrate of the lower electrode”; however, there is not support for this limitation.  As seen in Figures 7-8, the flat portion of the ceramic plate 10 is on the substrate 20 of the lower electrode and not the projection of the clamping slot and boss. 
In light of the above, dependent claims 2-8, 10-16, and 18-20 are also rejected under U.S.C. 112(a) at least due to dependency to rejected claims 1, 9, and 17.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 recite the limitation of, “a projection of the clamping slot of each ceramic plate and a projection of the boss of each ceramic plate along the thickness direction of the ceramic structure locate on the substrate of the lower electrode, and the projection of the clamping slot of each ceramic plate and the projection of the boss of the each ceramic plate along a direction perpendicular to the thickness direction of the ceramic structure locate out of the substrate of the lower electrode” which is indefinite.  It is unclear to the Examiner how the projection of the clamping slot and boss are located on the lower electrode.  It is unclear to the Examiner how the projection of the clamping slot and boss are located out of the lower electrode.  Additionally, the location of the projection of the clamping slot and boss of the ceramic structure with relation to the lower electrode is unclear.    
For purposes of examination, “a projection of the clamping slot of each ceramic plate and a projection of the boss of each ceramic plate along the thickness direction of the ceramic structure locate on the substrate of the lower electrode” simply means the projection of the clamping slot and the boss extends towards the direction of the lower electrode or in a vertical direction.
For purposes of examination, “the projection of the clamping slot of each ceramic plate and the projection of the boss of the each ceramic plate along a direction perpendicular to the thickness direction of the ceramic structure locate out of the substrate of the lower electrode” simply means the projection of the clamping slot and the boss does not extend towards the direction of the lower electrode.
In light of the above, dependent claims 2-8, 10-16, and 18-20 are also rejected under U.S.C. 112(b) at least due to dependency to rejected claims 1, 9, and 17.

First Art Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. 2005/0061447).
Referring to Figures 4 and 8 and paragraphs [0044]-[0052], Kim et al. discloses a lower electrode 10, 12 comprising a ceramic structure and a substrate, wherein the ceramic structure comprises at least two ceramic plates 50, 33, wherein a clamping slot 92’ and a boss 90’ are arranged on one side of each ceramic plate close to a neighboring ceramic plate, in two neighboring ceramic plates, a boss of one ceramic plate is clamped into a clamping slot of the other ceramic plate, and the two neighboring ceramic plates are clamped together through engagement between the clamping slot and the boss,
wherein each of the at least two ceramic plates comprises a mounting side; for each ceramic plate, the boss 90’ is protruded along a direction perpendicular to the mounting side; for each ceramic plate, the clamping slot 92’ is defined by the boss and a portion of the ceramic plate opposite to the boss, the boss is recessed along the direction perpendicular to the mounting side (see Fig. 4 below); when the two neighboring ceramic plates are clamped together, the boss of one of the at least two ceramic plate is clamped by the boss of the neighboring ceramic plate and the portion of the neighboring ceramic plate opposite to the boss; and no through gap is defined between neighboring ceramic plates along a thickness direction of the ceramic structure (par.[0046]-[0047).

    PNG
    media_image1.png
    733
    839
    media_image1.png
    Greyscale

With respect to “a projection of the clamping slot of each ceramic plate and a projection of the boss of each ceramic plate along the thickness direction of the ceramic structure locate on the substrate of the lower electrode, and the projection of the clamping slot of each ceramic plate and the projection of the boss of the each ceramic plate along a direction perpendicular to the thickness direction of the ceramic structure locate out of the substrate of the lower electrode”, Kim et al. shows the projection of the clamping slot and the boss extends in the vertical direction toward the direction of the lower electrode.

With further respect to the combination of the lower electrode, substrate, and the ceramic structure of Kim et al. it should be noted that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPAc1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525,
1528 (Fed. Cir. 1990).  (emphasis in original).  Furthermore, “[i]nclusion of material or article
worked upon by a structure being claimed does not impart patentability to the claims.” In
re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Hence, the claimed apparatus simply needs the structural components of the ceramic plate and the inclusion of the substrate is given no patentable weight.  Furthermore, the apparatus is capable of processing any shaped substrate that would sit on the upper and lower portions of the lower electrode.

With respect to claims 2, 10, 18, the ceramic structure of Kim et al. further includes wherein the clamping slot and the boss are both obtained through cutting processing (It should be the patentability of a product does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Figure 4 show a clamping slot and boss and hence satisfy the claimed requirements.).
With respect to claims 3, 11, 19, the ceramic structure of Kim et al. further includes wherein upper surfaces of the two ceramic plates that are clamped together are in a same plane (Fig. 4).
With respect to claims 4, 12, 20, the ceramic structure of Kim et al. further includes wherein a depth opening direction of the clamping slot and a protrusion direction of the boss are both perpendicular to the ceramic plates (Figs. 4 & 8).
With respect to claims 5 and 13, the ceramic structure of Kim et al. further includes wherein a slot bottom of the clamping slot 97 is a recessed arc-shaped slot bottom, an end portion of the boss 97 is a convex arc- shaped terminal, and the arc-shaped slot bottom matches the arc-shaped terminal (Fig. 5).
With respect to claims 8 and 16, the ceramic structure of Kim et al. further includes wherein the number of clamping slots 97 of the ceramic plates is greater than or equal to 2, the number of bosses 97 is greater than or equal to 2 and is the same as the number of clamping slots, and each boss of the ceramic plate is clamped into the corresponding clamping slot of the other ceramic plate (Fig. 5).  Additionally, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.- In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

With respect to claim 9, the ceramic structure of Kim et al. further includes a lower electrode 10, 12 (Fig. 4).
Additionally, it should be noted that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPAc1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525,
1528 (Fed. Cir. 1990).  (emphasis in original).  Furthermore, “[i]nclusion of material or article
worked upon by a structure being claimed does not impart patentability to the claims.” In
re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Hence, the claimed apparatus simply needs the structural components of the ceramic plate and the inclusion of the substrate is given no patentable weight.  Furthermore, the apparatus is capable of processing any shaped substrate that would sit on the upper and lower portions of the lower electrode.  
With respect to claim 17, the ceramic structure of Kim et al. further includes a dry etching machine (par.[0034]).
Claim(s) 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2005/0061447) in view of Nagayama (U.S. 2009/0294064).
The teachings of Kim et al. have been discussed above.
Kim et al. fails to teach wherein a cone-shaped slot is arranged in a slot bottom of the clamping slot, a cone-shaped convex head is arranged on an end portion of the boss, and the cone-shaped slot matches the cone-shaped convex head.
With respect to clams 5-6 and 13-14, referring to Figure 4C and paragraphs [0074]-[0078], Nagayama teaches a ceramic structure  29a, 29b wherein a cone-shaped slot is arranged in a slot bottom of the clamping slot, a cone-shaped convex head is arranged on an end portion of the boss, and the cone-shaped slot matches the cone-shaped convex head as an alternate and equivalent design that would mitigate thermal stresses during plasma processing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ceramic structure of Kim et al. such that wherein a cone-shaped slot is arranged in a slot bottom of the clamping slot, a cone-shaped convex head is arranged on an end portion of the boss, and the cone-shaped slot matches the cone-shaped convex head as taught by Nagayama since it is as an alternate and equivalent design that would mitigate thermal stresses during plasma processing.  Additionally, the shape of the claimed ceramic structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed ceramic structure was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
With respect to claims 7 and 15, the ceramic structure of Kim et al. in view of Nagayama further includes wherein the number of cone- shaped slots in a slot bottom of the clamping slot is greater than or equal to 2, the number of cone-shaped convex heads on an end portion of the boss is greater than or equal to 2, and the cone-shaped slots and the cone-shaped convex heads are arranged in pairs (It should be noted that Nagayama teaches cone-shaped slot and cone-shaped convex head, it would have been obvious to one of ordinary skill at the time of the invention to have plural cone-shaped slots and plural cone-shaped convex head since duplicate of parts is obvious (The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.- In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Second Art Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (J.P. 2001-217231A) in view of Kim et al. (U.S. 2005/0061447).
Referring to Figures 4-6 and paragraphs [0010]-[0014], Sun discloses a lower electrode 46 comprising a ceramic structure and a substrate, wherein the ceramic structure comprises at least two ceramic plates 50a-50d, wherein a clamping slot and a boss are arranged on one side of each ceramic plate close to a neighboring ceramic plate, in two neighboring ceramic plates, a boss of one ceramic plate is clamped into a clamping slot of the other ceramic plate, and the two neighboring ceramic plates are clamped together through engagement between the clamping slot and the boss.
Additionally, as seen in Figure 6 below, ceramic plate 50 of Sun et al. comprises a mounting side.  Figure 4 shows that each ceramic plate 50b includes both a boss, which is the vertical portion of the ceramic plate. The boss is protruded along a direction perpendicular to the mounting side and is recessed along the direction perpendicular to the mounting side.  Figure 4 shows the clamping slot, which is the horizontal portion of the ceramic plate, is defined by the boss and a portion (i.e. lower portion) of the ceramic plate.  Both the boss and the clamping slot are located above the lower electrode (Fig. 6).  Additionally, Figure 4 displays that the neighboring ceramic plates 50a, 50b are clamped together and there are no through gaps between the neighboring ceramic plates (i.e. ceramic plates 50a,b,c d overlap, par.[0011]).  
Sun et al. is silent on the clamping slot is defined by the boss and a portion of the ceramic plate opposite to the boss.
Referring to Figure 4 below and paragraphs [0044]-[0052], Kim et al. teach that it is conventionally known in the art for each of an at least two ceramic plates 50, 33 to comprise a mounting side; for each ceramic plate, the boss 90’ is protruded along a direction perpendicular to the mounting side; for each ceramic plate, the clamping slot 92’ is defined by the boss and a portion of the ceramic plate opposite to the boss, the boss is recessed along the direction perpendicular to the mounting side; when the two neighboring ceramic plates are clamped together, the boss of one of the at least two ceramic plate is clamped by the boss of the neighboring ceramic plate and the portion of the neighboring ceramic plate opposite to the boss; and no through gap is defined between neighboring ceramic plates along a thickness direction of the ceramic structure in order to fittingly engage at least two ceramic plates to minimize the accumulation of by products below the ceramic plates and provide more stable etch characteristics. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the clamping slot of Sun et al. to be defined by the boss and a portion of the ceramic plate opposite to the boss as taught by Kim et al. in order to improve the fittingly engagement of at least two ceramic plates to minimize the accumulation of by products below the ceramic plates and provide more stable etch characteristics.   Lastly, the shape of the claimed clamping slot and boss is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed clamping slot and boss was significant.  Hence, the resulting apparatus of Sun et al. in view of Kim et al. would yield the clamping slot is defined by the boss and a portion of the ceramic plate opposite to the boss.

    PNG
    media_image2.png
    778
    888
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    733
    839
    media_image1.png
    Greyscale

With respect to “a projection of the clamping slot of each ceramic plate and a projection of the boss of each ceramic plate along the thickness direction of the ceramic structure locate on the substrate of the lower electrode, and the projection of the clamping slot of each ceramic plate and the projection of the boss of the each ceramic plate along a direction perpendicular to the thickness direction of the ceramic structure locate out of the substrate of the lower electrode”, the modified ceramic plate of Sun et al. in view of Kim et al. teaches this structure.  
Sun et al. shows the ceramic structure is located on the lower electrode.  Kim et al. shows the projection of the clamping slot and the boss extends in the vertical direction toward the direction of the lower electrode.  Hence, the combination of Sun et al. in view of Kim et al. would yield a projection of the clamping slot of each ceramic plate and a projection of the boss of each ceramic plate along the thickness direction of the ceramic structure locate on the substrate of the lower electrode, and the projection of the clamping slot of each ceramic plate and the projection of the boss of the each ceramic plate along a direction perpendicular to the thickness direction of the ceramic structure locate out of the substrate of the lower electrode.
With further respect to the combination of the lower electrode, substrate, and the ceramic structure of Kim et al. it should be noted that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPAc1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525,
1528 (Fed. Cir. 1990).  (emphasis in original).  Furthermore, “[i]nclusion of material or article
worked upon by a structure being claimed does not impart patentability to the claims.” In
re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Hence, the claimed apparatus simply needs the structural components of the ceramic plate and the inclusion of the substrate is given no patentable weight.  Furthermore, the apparatus is capable of processing any shaped substrate that would sit on the upper and lower portions of the lower electrode.
With respect to claims 2, 10, 18, the ceramic structure of Sun et al. further includes wherein the clamping slot and the boss are both obtained through cutting processing (It should be the patentability of a product does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Figures 4-5 show a clamping slot and boss and hence satisfy the claimed requirements.).
With respect to claims 3, 11, 19, the ceramic structure of Sun et al. further includes wherein upper surfaces of the two ceramic plates that are clamped together are in a same plane (Figs. 4-5, par.[0011]).
With respect to claims 4, 12, 20, the ceramic structure of Sun et al. further includes wherein a depth opening direction of the clamping slot and a protrusion direction of the boss are both perpendicular to the ceramic plates (Figs. 4-5).
With respect to claims 5 and 13, the ceramic structure of Sun et al. in view of Kim et al. further includes wherein a slot bottom of the clamping slot 97 is a recessed arc-shaped slot bottom, an end portion of the boss 97 is a convex arc- shaped terminal, and the arc-shaped slot bottom matches the arc-shaped terminal (Kim et al.-Fig. 5).
With respect to claims 8 and 16, the ceramic structure of Sun et al. in view of Kim et al. further includes wherein the number of clamping slots 97 of the ceramic plates is greater than or equal to 2, the number of bosses 97 is greater than or equal to 2 and is the same as the number of clamping slots, and each boss of the ceramic plate is clamped into the corresponding clamping slot of the other ceramic plate (Kim et al.-Fig. 5).  Additionally, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.- In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

With respect to claim 9, the ceramic structure of Sun et al. in view of Kim et al. further includes a lower electrode 46 (Fig. 6).
Additionally, it should be noted that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPAc1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525,
1528 (Fed. Cir. 1990).  (emphasis in original).  Furthermore, “[i]nclusion of material or article
worked upon by a structure being claimed does not impart patentability to the claims.” In
re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Hence, the claimed apparatus simply needs the structural components of the ceramic plate and the inclusion of the substrate is given no patentable weight.  Furthermore, the apparatus is capable of processing any shaped substrate that would sit on the upper and lower portions of the lower electrode.  
With respect to claim 17, the ceramic structure of Sun further includes a dry etching machine (par.[0006]).

Claim(s) 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (J.P. 2001-217231A) in view of Kim et al. (U.S. 2005/0061447) as applied to claims 1-5, 8-13, and 16-20 above, and further in view of Nagayama (U.S. 2009/0294064).
The teachings of Sun et al. in view of Kim et al. have been discussed above.
Sun et al. in view of Kim et al. fails to teach wherein a cone-shaped slot is arranged in a slot bottom of the clamping slot, a cone-shaped convex head is arranged on an end portion of the boss, and the cone-shaped slot matches the cone-shaped convex head.
With respect to clams 5-6 and 13-14, referring to Figure 4C and paragraphs [0074]-[0078], Nagayama teaches a ceramic structure  29a, 29b wherein a cone-shaped slot is arranged in a slot bottom of the clamping slot, a cone-shaped convex head is arranged on an end portion of the boss, and the cone-shaped slot matches the cone-shaped convex head as an alternate and equivalent design that would mitigate thermal stresses during plasma processing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ceramic structure of Sun et al. in view of Kim et al. such that wherein a cone-shaped slot is arranged in a slot bottom of the clamping slot, a cone-shaped convex head is arranged on an end portion of the boss, and the cone-shaped slot matches the cone-shaped convex head as taught by Nagayama since it is as an alternate and equivalent design that would mitigate thermal stresses during plasma processing.  Additionally, the shape of the claimed ceramic structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed ceramic structure was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
With respect to claims 7 and 15, the ceramic structure of Sun et al. in view of Kim et al. and Nagayama further includes wherein the number of cone- shaped slots in a slot bottom of the clamping slot is greater than or equal to 2, the number of cone-shaped convex heads on an end portion of the boss is greater than or equal to 2, and the cone-shaped slots and the cone-shaped convex heads are arranged in pairs (It should be noted that Nagayama teaches cone-shaped slot and cone-shaped convex head, it would have been obvious to one of ordinary skill at the time of the invention to have plural cone-shaped slots and plural cone-shaped convex head since duplicate of parts is obvious (The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.- In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Response to Arguments
Applicant's arguments filed November 10, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that the relative locations between the engagement of ceramic plates and the electrodes disclosed in Kim are different from that defined in claim 1; however, it is noted that the features upon which applicant relies (i.e., the relative locations between the engagement of ceramic plates and the electrodes) are not positively recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Hence, the apparatus of Kim et al. satisfies the claimed requirements.
Applicant has argued that the present application requires the engagement between ceramic structures to be located above the electrode, such that, while the reaction chamber is in use, none of the reaction substances (such as plasma) can contact the substrate of the electrode, such that the electrode may not be damaged by the plasma; however, it is noted that the features upon which applicant relies (i.e., requires the engagement between ceramic structures to be located above the electrode, such that, while the reaction chamber is in use, none of the reaction substances (such as plasma) can contact the substrate of the electrode, such that the electrode may not be damaged by the plasma) are not positively recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Hence, the apparatus of Sun et al. in view of Kim et al. satisfies the claimed requirements.
Applicant has argued that, as disclosed in Kim, considering where the clamping slot and the boss (92’ and 90’) are located, even if no gap is defined across the entire thickness direction of the ceramic structure, the electrode is still exposed. The engaged clamping slot -boss structure in Kim is NOT arranged for blocking the substrate of the electrode from being exposed.  However, it should be noted that the claim fails to require that engaged clamping slot -boss structure of Kim is arranged for blocking the substrate of the electrode from being exposed.  Additionally, as stated above, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Hence, the apparatus of Kim et al. satisfies the claimed requirements.
Applicant has argued that in Sun, the element 46 is the electrode, and the element 50 (a, b, c, d) is the ceramic plate.  The description of Sun is silent in teaching that the ceramic plates are arranged for preventing the electrode from contacting the reaction plasma. Further, as shown in the figure, no matter how the ceramic plates are engaged, the electrode 46 is always partially exposed.  The claim fails to require that the ceramic plates are arranged for preventing the entire electrode from contacting the reaction plasma and hence, as broadly claimed, the use of ceramic plates wherein an electrode is partially exposed reads on the claim.  Therefore, the apparatus of Sun et al. in view of Kim et al. satisfies the claimed requirements.
 Applicant has argued that even if the engagement between the two ceramic plates in Sun is modified based on Kim’s disclosure, the middle the part of the electrode is still exposed, i.e., cannot be blocked from the reaction plasma. Therefore, even if Sun’s disclosure and Kim’s disclosure are combined, the combined feature cannot achieve the technical effect of the present application.  As previously stated, the claim fails to require that the engagement between the two ceramic plates are arranged for preventing the entire electrode from contacting the reaction plasma.  Hence, as broadly claimed, the use of ceramic plates wherein an electrode is partially exposed to plasma reads on the claim.  Moreover, the apparatus of Sun et al. in view of Kim et al. yields the claimed structural limitations of a lower electrode comprising a ceramic structure wherein the ceramic structure comprises at least two ceramic plates having a clamping slot and a boss.  Therefore, the apparatus of Sun et al. in view of Kim et al. satisfies the claimed requirements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michelle CROWELL/Examiner, Art Unit 1716      
         
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716